DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the second-starter output shaft” should be “the electric starter-generator output shaft”.  Appropriate correction is required.
Claim 1 is further objected to because the limitation “through air turbine starter” should be “through the air turbine starter”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wotzak US 2018/0347471 in view of Jensen US 2017/0328282.

    PNG
    media_image1.png
    638
    705
    media_image1.png
    Greyscale

Regarding claim 1, Wotzak discloses a system for starting a turbine engine, the system comprising: a gearbox 110 having a gearbox input shaft, labeled above, the gearbox coupled to the turbine engine 10 and the gearbox input shaft rotatively coupled to a spool of the turbine engine, via PTO shaft 105; a first starter, labeled starter 1, coupled to the gearbox input shaft; and a second starter, labeled starter 2, having an electric starter-generator output shaft 112, the electric starter-generator shaft coaxial with the gearbox input shaft through the first starter, referring to fig. 2, Wotzak discloses the gearbox 130 passes through the first starter and the shaft 112 is coaxial with the gearbox input shaft. Wotzak does not specifically disclose the first starter is an ATS and the second starter being an ESG and wherein the electric starter-generator is connected alternatively between an auxiliary power source and an auxiliary load.
	Jensen teaches the use of an ESG 108 and an ATS 107 connected to an accessories gear box in order to provide a wider range of starter capability through warmer and colder days. See para. [0002]. Jensen further teaches that the ESG is connected alternatively between an aux power source and an aux load, see Jensen, para. [0017] stating the generator may be used to power the aircraft electrical system, i.e. aux load; para. [0020], the ESG is batter powered, i.e. aux power source. 
	It would have been obvious to an ordinary skilled worker to provide an ESG and an ATS, in the AGB of Wotzak at the positions labeled starter 1 and starter 2 such that the ATS occupies the starter 1 position and the ESG occupies the starter 2 position, as taught by Jensen in order to provide a wider range of starting capability. Id. at para. [0002]. Its further noted that Wotzak says the accessories 140 maybe any of the enumerated accessories at para. [0030] where the selection of starters 1, 2 labeled above is one of a finite number of possibilities enumerated by Wotzak. 
	Regarding claim 8, referring to claim 1 above, Wotzak, in view of Jensen, discloses a first gearbox 110 having a gearbox input shaft, labeled above, the gearbox input shaft rotationally coupled to a spool of a gas turbine, the gearbox input shaft is rotationally coupled to GT engine 10 via shaft 105; a second gearbox 130 coupled to the gearbox input shaft; an air turbine starter, labeled starter 1, mounted on a first-starter shaft, labeled first shaft, the air turbine starter coupled to the first gearbox via the second gearbox, the ATS is orthogonally coupled to the gearbox input shaft through the second gearbox, the gearbox input shaft coupled to the first gearbox; and an electric starter-generator, labeled starter 2, mounted on a second-starter shaft 112, the electric starter-generator coupled to the first gearbox via the air turbine starter and the second gearbox, the ATS bevel gear couples the ESG to the first gearbox within the second gearbox, wherein the air turbine starter and the electric starter-generator are located on a same side of the first gearbox, the ATS and the ESG are located on the right side of the first gearbox.
	
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wotzak, in view of Jensen, as applied to claim 1 above, and further in view of Yasuda et al. US 2018/0118357.
 	Regarding claim 6-7, Wotzak, in view of Jensen, discloses all elements except for a mounting member coupling one of the ESG and the ATS to a casing of the turbine engine and the mounting member comprises a damping member. 
	Yasuda teaches a mount mechanism of an AGB 11 mounted to a an case 22 and having a plurality of accessories 12 mounted to the casing via the AGB, the AGB mount comprising a damper 7, see para. [0040]. 
	It would have been obvious to an ordinary skilled worker to provide an AGB mount that couples the entire accessory system of Wotzak, in view of Jensen, via the AGB to an engine case 12, as taught by Yasuda, in order to suppress a load and vibration from the engine to the AGB. See para. [0010].

Allowable Subject Matter
Claims 9 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art does not teach or fairly suggest the ESG coupled to the second gearbox through the ATS in combination with the remaining limitations. 
Regarding claim 13, the prior art does not teach or fairly suggest a third gearbox coupling the ATS and the ESG in combination with the remaining limitations. 
Wotzak, in view of Jensen, discloses the ATS and the ESG are fed into the second gearbox via bevel gears where it would not have been obvious to connect the ESG to the gearbox through the ATS. Furthermore, the addition of a third gearbox would not be readily workable given the current connection.
Specifically regarding Mehl, the Applicant’s arguments that Mehl is specifically drawn to a single motor drive for dual electric starters is heard and accepted. While the substitution of an ESG for an ATS is asserted as obvious to an ordinary skilled worker, the particular substitution within Mehl would be viewed as contrary to the overall intention of a dual electric starter system. 

Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
This office action is being made second non-final in view of the prior art applied to claim 1. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741